       3:20-cv-01290-JMC        Date Filed 04/17/20   Entry Number 8   Page 1 of 14




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

Barbara Stone, Robert Sarhan, and Lesa           )      C/A No.: 3:20-1290-JMC-SVH
M. Martino,                                      )
                                                 )
                  Plaintiffs,                    )
                                                 )
      vs.                                        )
                                                 )
Nelson Mullins Riley & Scarborough,              )
LLP; James K. Lehman, William C.                 )
Hubbard, George B. Wolfe, Trey Gowdy,            )
David Wilkins, Mark F. Raymond, Carl             )
Rosen, Douglas E. Starcher, and C. David         )
Brown, II, individually and in their             )
capacities as shareholders and managing          )
partners with Nelson Mullins Riley &             )
Scarborough, LLP and Nelson Mullins              )
Broad and Cassel LLP; Ronald Desantis,           )
individually and in his capacity as              )
Governor of the State of Florida; Ashley         )             REPORT AND
Moody, individually and in her capacity          )          RECOMMENDATION
as Attorney General of the State of              )
Florida; Alan Stone; William Elmore,             )
individually and in his capacity as a            )
Manager and Investment Advisor with              )
Oppenheimer and Co.; Oppenheimer                 )
Holdings, Inc.; Oppenheimer & Co., Inc.;         )
Albert G. Lowenthal, individually and in         )
his capacity as CEO and a Director of            )
Oppenheimer Holdings, Inc.; Carol-Lisa           )
Phillips, individually and in her capacity       )
as a Judge in the Broward County Court;          )
Milton Hirsch, individually and in his           )
capacity as a Judge in the Dade County           )
Court; and Jimmy Patronis, individually          )
and in his capacity as Florida’s Chief           )
Financial Officer,                               )
                                                 )
                  Defendants.                    )
                                                 )
     3:20-cv-01290-JMC    Date Filed 04/17/20   Entry Number 8   Page 2 of 14




      Barbara Stone (“Stone”), Robert Sarhan (“Sarhan”), and Lesa M.

Martino (“Martino”) (collectively, “Plaintiffs”), proceeding pro se, bring this

action alleging they have suffered harm due to an “an organized racketeering

enterprise.” Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local

Civ. Rule 73.02(B)(2)(e) (D.S.C.), the undersigned is authorized to review

such pleadings for relief and submit findings and recommendations to the

district judge. For the reasons that follow, the undersigned recommends the

district judge transfer this action because venue is not proper.

I.    Factual and Procedural Background

      Plaintiffs, all Florida residents, present their case as a challenge to “an

organized racketeering enterprise where probate court judges, attorneys and

guardians are ruling competent senior citizens incapacitated to strip them of

their civil and human rights.” [ECF No. 1 at 4; see also id. at 9 (“The State of

Florida in collusion with and under the auspices of its governor and attorney

general, Ron Desantis and Ashley Moody[,] is murdering its citizens and

embezzling their assets.”)]. Plaintiffs allege that this matter originates from

what they have termed the “guardian human trafficking/corruption racket,”

wherein “the state of Florida steals the life savings and home of its

vulnerable citizens in a manufactured, scam court proceeding” and “illegally




                                        2
     3:20-cv-01290-JMC    Date Filed 04/17/20   Entry Number 8      Page 3 of 14




obtains federal funds to fund this criminal racket.” Id. at 11. 1

      Stone alleges the following four sets of defendants as participants in

this enterprise: (1) the law firm Nelson Mullins Riley & Scarborough, LLP

(“NMRS”) and associated Florida-based firm Nelson Mullins Broad and

Cassel (“NMBC”), as well as various managing partners and shareholders of

NMRS and NMBC, all located in South Carolina and Florida (“Nelson

defendants”); 2 (2) the financial services company Oppenheimer Holding, Inc.

(“Oppenheimer”), and related entities, as well as the CEO Albert G.

Lowenthal, located in New York, and investment advisor William Elmore

(“Elmore”), located in Florida (“Oppenheimer defendants”); (3) Florida

officials: Governor Ronald Desantis (“Desantis”), Attorney General Ashley

Moody (“Moody”), Chief Financial Officer Jimmy Patronis, as well as two

Florida judges, Carol-Lisa Phillips (“Phillips”) and Milton Hirsch (“Hirsch”);

and (4) Alan Stone, Stone’s brother, located in Florida (collectively,

“Defendants”). Sarhan and Martino bring claims solely against Desantis and

Moody, who are termed “Florida Public State Actor Defendants” in Plaintiffs’

complaint. Id. at 3.


1 Plaintiffs allege this “guardian human trafficking/corruption racket” is not
limited to Florida. [See, e.g., ECF No. 1 at 4–9]. However, Plaintiffs
allegations as to their and Defendants’ involvement in this enterprise solely
concern events that occurred in Florida. See id.
2 Although Plaintiffs identify whether a given individual Nelson defendant is

in Florida or South Carolina, all are alleged to be managing partners and/or
                                        3
        3:20-cv-01290-JMC   Date Filed 04/17/20   Entry Number 8   Page 4 of 14




         Plaintiffs’ contentions stem from legal actions and litigation that have

occurred in Florida, beginning with guardianship proceedings as to one of

each of Plaintiffs’ parents. See id. at 16–20.

         More specifically, Stone alleges that she filed for guardianship of her

mother to protect her from abuse and financial exploitation by her brother,

Alan Stone. Id. at 16. Stone alleges her mother was subjected to “horrific

conditions,” resulting in her death, and, thereafter, Stone became involved in

multiple Florida-based litigations concerning her mother’s treatment,

allegedly resulting, in part, with Stone’s law license being taken from her and

her repeated arrest. Id.; see also id. at 41–52. Stone alleges judges Phillips

and Hirsch, both located in the Southern District of Florida, presided over

these litigations, including the guardianship proceedings. Id. at 2–3, 42–43,

51. 3

         Martino alleges her father was being financially exploited by her

sibling, and she thereafter placed her father in guardianship, transferring

him from Hillsborough County to Pinellas County, Florida, both located in



shareholders with both NMRS and NMBC. [See ECF No. 1 at 1–2].
3 The court may take judicial notice of the locations of judicial districts. See,

e.g., United States v. Wilkerson, 444 F. App’x 708, 709 (4th Cir. 2011) (citing
United States v. Kelly, 535 F.3d 1229, 1235–36 (10th Cir. 2008)) (holding as
“an appropriate subject for judicial notice” judicial notice of the fact that the
city of Richmond is located in the Eastern District of Virginia); see also
Consol. Insured Benefits, Inc. v. Conseco Med. Ins. Co., C/A No. 6:03-3211-
RBG, 2006 WL 2864425, at *2 n.3 (D.S.C. Oct. 4, 2006).
                                          4
     3:20-cv-01290-JMC    Date Filed 04/17/20   Entry Number 8   Page 5 of 14




the Middle District of Florida. [ECF No. 1 at 18; ECF No. 1-2 at 40]. Martino

alleges her father was also subject to abuse during his guardianship, she has

been threatened with arrest, and her home has been seized due to an

allegedly illegal judgment. [ECF No. 1 at 19; see also id. at 81].

      Sarhan alleges his mother was also subject to abuse during her

guardianship, resulting in her death and Sarhan himself losing his home “to

a fraudulent foreclosure.” [ECF No. 1 at 20; see also id. at 84–85]. Sarhan

previously challenged his mother’s guardianship in the Circuit Court of the

Eleventh Judicial Circuit in Miami-Dade County, Florida, located in the

Southern District of Florida. [See ECF No. 1-2 at 53].

      Plaintiffs assert claims under the Racketeer Influenced and Corrupt

Organization (“RICO”) Act, 18 U.S.C. § 1961 et seq., as well as claims for

“discrimination and retaliation in violation of Americans with Disability Act,”

(“ADA”), 42 U.S.C. § 12101 et seq., and “deprivation of rights under color of

law.” 4 Additionally, Stone brings claims for negligence, loss of familial

association and interference with constitutionally-protected associations,

wrongful death, breach of fiduciary duty, ipso facto liability, legal

malpractice, unjust enrichment, fraud in the inducement, intentional

infliction of emotional distress, abuse of process, and malicious prosecution.


4Plaintiffs’ RICO and ADA claims are against all Defendants. [See, e.g., ECF
No. 1 at 60–61, 72–73]. Plaintiffs’ claims for “deprivation of rights under color
                                        5
      3:20-cv-01290-JMC   Date Filed 04/17/20   Entry Number 8      Page 6 of 14




[ECF No. 1 at 36–37; see also id. at 52–81 (Stone’s grounds for relief); id. at

81–84 (Martino’s grounds for relief); id. at 85–88 (Sarhan’s grounds for

relief)]. Plaintiffs seek damages and prospective relief, including the

investigation and arrest of Defendants. See, e.g., id. at 37, 71.

II.    Discussion

       A.   Standard of Review

       Under established local procedure in this judicial district, a careful

review has been made of the pro se complaint. Pro se complaints are held to a

less stringent standard than those drafted by attorneys, Erickson v. Pardus,

551 U.S. 89, 94 (2007), and a federal district court is charged with liberally

construing a complaint filed by a pro se litigant to allow the development of a

potentially meritorious case, Hughes v. Rowe, 449 U.S. 5, 9 (1980). In

evaluating a pro se complaint, the plaintiff’s allegations are assumed to be

true. Erickson, 551 U.S. at 94 (citing Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555‒56 (2007)).

       Nonetheless, the requirement of liberal construction does not mean the

court can ignore a clear failure in the pleading to allege facts that set forth a

claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs.,

901 F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684

(2009) (outlining pleading requirements under Fed. R. Civ. P. 8 for “all civil


of law are brought against Desantis and Moody only. Id. at 65, 82–83, 86.
                                        6
     3:20-cv-01290-JMC   Date Filed 04/17/20   Entry Number 8   Page 7 of 14




actions”). The mandated liberal construction afforded to pro se pleadings

means that if the court can reasonably read the pleadings to state a valid

claim on which the plaintiff could prevail, it should do so; however, a district

court may not rewrite a complaint to include claims that were never

presented, Barnett v. Hargett, 174 F.3d 1128 (10th Cir. 1999), construct the

plaintiff’s legal arguments for him, Small v. Endicott, 998 F.2d 411 (7th Cir.

1993), or “conjure up questions never squarely presented” to the court,

Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

      Moreover, even when the filing fee is paid, the court possesses the

inherent authority to ensure that a plaintiff has standing, that federal

jurisdiction exists, and that a case is not frivolous. Ross v. Baron, 493 Fed.

App’x 405, 406 (4th Cir. 2012) (per curiam).

      B.    Analysis

      Venue is improper in this district. The court has the power to consider

sua sponte whether venue is proper at this stage of litigation. See Jensen v.

Klayman, 115 Fed. App’x 634, 635–36 (4th Cir. 2004) (per curiam); Harmon

v. Sussex Cnty., No. C/A 4:17-2931-RBH-TER, 2017 WL 6506396, at *2

(D.S.C. Nov. 13, 2017) (recommending transfer of venue at initial-review

stage of fee-paid civil action), report and recommendation adopted, 2017 WL

6498165 (Dec. 19, 2017); Yates v. State Farm Cas. & Fire, C/A No. 4118-

00179-BHH-KDW, 2018 WL 6928735, at *1 (D.S.C. Feb. 21, 2018) (same),

                                       7
     3:20-cv-01290-JMC   Date Filed 04/17/20   Entry Number 8   Page 8 of 14




report and recommendation adopted sub nom. Yates v. State Farm Cas., C/A

No. 4:18-00179-DCC, 2019 WL 95170 (D.S.C. Jan. 3, 2019). 5

      The general venue statute provides where this action may be brought

and states as follows:

      Venue in general—A civil action may be brought in—

            (1) a judicial district in which any defendant resides, if all
            defendants are residents of the State in which the district
            is located;

            (2) a judicial district in which a substantial part of the
            events or omissions giving rise to the claim occurred, or a
            substantial part of property that is the subject of the action
            is situated; or

            (3) if there is no district in which an action may otherwise
            be brought as provided in this section, any judicial district
            in which any defendant is subject to the court’s personal
            jurisdiction with respect to such action.

28 U.S.C.A. § 1391(b) (West).

      Here, review of Plaintiffs’ allegations reveals that none of the venue

requisites in § 1391 has been met. The majority of defendants named in this


5 Plaintiffs have stated in their complaint that they “do not recognize the
jurisdiction of any magistrate judge and object and do not consent to a
magistrate judge nor any involvement by a magistrate whatsoever in this
matter.” [ECF No. 1 at 93; see also ECF No. 4]. However, as stated above,
pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B), Local Civ. Rule
73.02(B)(2)(e) (D.S.C.), established procedures of this court, and the case law
cited above, the undersigned is authorized to review Plaintiffs’ pleadings for
relief and submit findings and recommendations to the district judge. For
these same reasons and pursuant to the provisions of 28 U.S.C. § 636(b)(1)(A)
and Local Civ. Rule 73.02(B)(2)(e) (D.S.C.), the undersigned has denied
                                       8
     3:20-cv-01290-JMC     Date Filed 04/17/20   Entry Number 8   Page 9 of 14




action reside in Florida, and there is no connection between this district and

the allegations found in Plaintiffs’ complaint. None of the events giving rise

to Plaintiffs’ claims occurred in this district. All of Plaintiffs’ claims relate to

events, mostly of a legal nature, that happened in Florida, primarily the

Southern District of Florida. 6

      Here, venue and jurisdiction in the Southern District of Florida are

proper as to Defendants. First, as stated above, the Southern District of

Florida is “a judicial district in which a substantial part of the events or

omissions giving rise to the claim occurred.” 28 U.S.C.A. § 1391(b)(2) (West).

Additionally, the Southern District of Florida would have personal

jurisdiction over all in-state residents and, also, out-of-state residents

pursuant to the RICO venue provision, 18 U.S.C.A. § 1965, and pendent

personal jurisdiction. 7 See, e.g., Koch v. Royal Wine Merchants, Ltd., 847 F.



Plaintiffs’ “motion not to assign a magistrate judge.” [ECF No. 4].
6 Although Stone names as individual Nelson defendants five managing

partners and shareholders, all stated to be located in South Carolina, and one
individual Oppenheimer defendant, stated to be located in New York, [ECF
No. 1 at 1–3], no mention of these defendants is made in Plaintiffs’ 96-page
complaint. Likewise, although Stone names NMRS and various Oppenheimer
entities as defendants, also located in South Carolina and New York,
respectively, all references made to actions taken by these entities are
through what appear to be their associated Florida entities, and through,
specifically, defendants Mark F. Raymond, Carl Rosen, and Elmore, all of
whom are located in Florida. See id. In short, Plaintiffs fail to allege any
action or inaction specific to these non-Florida defendants.
7 The RICO venue provision provides as follows:

       (a) Any civil action or proceeding under this chapter against any
                                         9
    3:20-cv-01290-JMC    Date Filed 04/17/20   Entry Number 8   Page 10 of 14




Supp. 2d 1370, 1374–75 (S.D. Fla. 2012) (“The [Eleventh Circuit] held that a

federal district court in Florida, presented with a RICO claim, had personal

jurisdiction over non-Florida entities under RICO’s nationwide service of

process provision.”); In re Takata Airbag Prod. Liab. Litig., 396 F. Supp. 3d

1101, 1168 (S.D. Fla. 2019) (citing Prou v. Giarla, 62 F. Supp. 3d 1365, 1374

(S.D. Fla. 2014)) (“Had Plaintiff properly pled his Federal RICO claims, the

Court would have been able to exercise personal jurisdiction over his

remaining state law claims . . . under the doctrine of pendent personal

jurisdiction.”); see also LaVay Corp. v. Dominion Fed. Sav. & Loan Ass’n, 830

F.2d 522, 526 (4th Cir. 1987) (holding that the law of state of transferee



       person may be instituted in the district court of the United States
       for any district in which such person resides, is found, has an
       agent, or transacts his affairs.
       (b) In any action under section 1964 of this chapter in any district
       court of the United States in which it is shown that the ends of
       justice require that other parties residing in any other district be
       brought before the court, the court may cause such parties to be
       summoned, and process for that purpose may be served in any
       judicial district of the United States by the marshal thereof.
18 U.S.C.A. § 1965 (West). To the extent Plaintiffs argue that the “ends of
justice” provides for proper venue in this district, [see ECF No. 1 at 34 n.53],
the court rejects this argument. The ends of justice require that the instant
action be brought in the Southern District of Florida, where the majority of
Defendants are located as well as all evidence and witnesses, instead of this
district, where a limited number of Defendants are located and who are only
named in the caption of Plaintiffs’ complaint and not referenced thereafter.
See Sadighi v. Daghighfekr, 36 F. Supp. 2d 267, 277 (D.S.C. 1999) (citing
Magic Toyota, Inc. v. Southeast Toyota Distribs., Inc., 784 F.Supp. 306, 312
(D.S.C. 1992)) (“venue appears to be proper in Florida against both sets of
Defendants because a substantial part of the events underlying the RICO
                                       10
    3:20-cv-01290-JMC    Date Filed 04/17/20   Entry Number 8   Page 11 of 14




district court, rather than law of state of transferor district court, governed

action in which transfer of venue was required). 8



claim against each allegedly took place in that state”).
8 “Traditionally, venue must be appropriate for each claim,” Sadighi, 36 F.

Supp. 2d at 275, and Stone additionally brings ADA claims against all
Defendants, claims not addressed above. [ECF No. 1 at 72]. It is unclear if
the Southern District of Florida would have personal jurisdiction over the
non-Florida Defendants regarding this claim. However, for multiple reasons,
transfer of this case is still warranted. First, as noted, Plaintiffs include non-
Florida Defendants in the caption of their complaint only and do not
specifically reference them again, including in connection with this claim.
Second, “courts may, in their discretion, transfer a case and ‘leav[e] a
complicated jurisdictional dispute [for] the transferee court, which is in the
best position to apply its forum state’s long-arm statute.’” Fredriksson v.
Sikorsky Aircraft Corp., No. 07 CV 0214 (ILG), 2008 WL 752469, at *4
(E.D.N.Y. Mar. 19, 2008) (citing Int’l Flavors & Fragrances Inc. v. Van
Eeghen Int’l B.V., 06 Civ. 490 (JFK), 2006 WL 1876671, at *8 (S.D.N.Y. July
6, 2006) (collecting cases); Jennings v. Entre Computer Centers, Inc., 660 F.
Supp. 712, 716 (D. Me. 1987) (“This Court will thus assume, without
deciding, that this entire action could have been brought in the Virginia court
and will order the action transferred there under 28 U.S.C. § 1406(a). That
court may then determine the propriety of exercising personal jurisdiction
over Company, Century, and Idanta.”). Third, both this court and the
Southern District of Florida have wide discretion to sever and transfer or
sever and dismiss as the need arises or based on additional evidence. See,
e.g., 14D Wright & Miller, Federal Practice and Procedure, § 3827 (2020) (“If
venue is proper for some defendants but improper for others, the district
court has wide discretion,” including “retain[ing] the case as to those
defendants who have been properly sued there and sever and transfer the
portion of the case for those defendants for whom venue is improper or
dismiss the action as to those defendants”); Leskinen v. Halsey, No. 2:10-CV-
03363 MCE, 2011 WL 4056121, at *8 (E.D. Cal. Sept. 12, 2011) (citing Wild v.
Subscription Plus, Inc., 292 F.3d 526, 531 (7th Cir.2002)) (“If this case is
transferred and the assigned judges of the United States District Court for
the Eastern District of New York disagree with this court’s assessment of the
exercise of personal jurisdiction . . . they may sever the Whitman defendants
from the action and dismiss those defendants or transfer those defendants to
a court or courts that may exercise personal jurisdiction over those
                                       11
    3:20-cv-01290-JMC    Date Filed 04/17/20   Entry Number 8   Page 12 of 14




      When a matter is filed in the wrong district, the court “shall dismiss,

or, if it be in the interest of justice, transfer such case to any district or

division in which it could have been brought.” 28 U.S.C. § 1406(a). Here, in

the interest of justice, this matter should be transferred to the Southern

District of Florida. 9 Transfer, rather than dismissal, is more appropriate in

this case, particularly given Plaintiffs’ pro se status. Furthermore,

transferring the case is in keeping with the ultimate goal of allowing cases to

be decided on their substantive merits, as opposed to being decided on

procedural grounds. See Goldlawr v. Heiman, 369 U.S. 463, 466–67 (1962);

Porter v. Groat, 840 F.2d 255 (4th Cir. 1988). 10




defendants.”). As stated by the Second Circuit, without such discretion, “a
plaintiff could preclude the court from considering whether transfer would
serve the interest of justice by including a defendant, not subject to suit in
the more convenient district, who was in some manner peripherally involved
in the alleged wrongdoing.” Wyndham Assocs. v. Bintliff, 398 F.2d 614, 619
(2d Cir. 1968); see also City of Virginia Beach, Va. v. Roanoke River Basin
Ass’n, 776 F.2d 484, 489 (4th Cir. 1985). As discussed more below, Plaintiffs
will receive an opportunity to object to this report and recommendation, and
the district judge will render a final decision on transfer thereafter.
9 Because venue is improper by statute, Plaintiffs’ choice of venue is almost

immaterial to the analysis, and under 28 U.S.C. § 1406(a), if Plaintiffs desire
to maintain their action, transfer is virtually mandated. See Blevins v.
Pension Plan, C/A No. 6:10-03261-JMC, 2011 WL 2670590, at *7 (D.S.C. July
8, 2011).
10 Although Plaintiffs repeatedly state that they are unable to receive a ”fair,

unbiased and prejudice-free process” in Florida [see, e.g., ECF No. 1 at 68, 77,
84, 88], these assertions are irrelevant to the court’s decisions related to
venue and transfer. Plaintiffs’ unsupported assertions do not make this
                                       12
       3:20-cv-01290-JMC   Date Filed 04/17/20   Entry Number 8   Page 13 of 14




III.    Conclusion and Recommendation

        For the foregoing reasons, the undersigned recommends this case be

transferred because venue is not proper. Because the court raised the issue of

transfer of venue sua sponte, pursuant to Feller v. Brock, 802 F.2d 722, 729

n.7 (4th Cir. 1986), Plaintiffs must be given an opportunity to be heard before

a final decision on transfer is rendered. See also Magic Toyota, Inc., 784 F.

Supp. at 321; Sadighi, 36 F. Supp. 2d at 278. Plaintiffs’ opportunity to file

timely objections to this Report and Recommendation is considered to be the

required opportunity to be heard under Feller before a final decision on

transfer is rendered by the district judge. See, e.g., Harmon, 2017 WL

6506396, at *2 n.1.

        IT IS SO RECOMMENDED.



April 17, 2020                                Shiva V. Hodges
Columbia, South Carolina                      United States Magistrate Judge

  The parties are directed to note the important information in the attached
     “Notice of Right to File Objections to Report and Recommendation.”




district the proper venue for this case.
                                         13
    3:20-cv-01290-JMC    Date Filed 04/17/20   Entry Number 8   Page 14 of 14




      Notice of Right to File Objections to Report and Recommendation

      The parties are advised that they may file specific written objections to
this Report and Recommendation with the District Judge. Objections must
specifically identify the portions of the Report and Recommendation to which
objections are made and the basis for such objections. “[I]n the absence of a
timely filed objection, a district court need not conduct a de novo review, but
instead must ‘only satisfy itself that there is no clear error on the face of the
record in order to accept the recommendation.’” Diamond v. Colonial Life &
Acc. Ins. Co., 416 F.3d 310 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory
committee’s note).

      Specific written objections must be filed within fourteen (14) days of the
date of service of this Report and Recommendation. 28 U.S.C. § 636(b)(1);
Fed. R. Civ. P. 72(b); see Fed. R. Civ. P. 6(a), (d). Filing by mail pursuant to
Federal Rule of Civil Procedure 5 may be accomplished by mailing objections
to:

                            Robin L. Blume, Clerk
                          United States District Court
                              901 Richland Street
                        Columbia, South Carolina 29201

       Failure to timely file specific written objections to this Report and
Recommendation will result in waiver of the right to appeal from a judgment
of the District Court based upon such Recommendation. 28 U.S.C. § 636(b)(1);
Thomas v. Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir.
1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).




                                       14
